Case: 17-13751    Date Filed: 12/18/2018   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-13751
                        ________________________

                    D.C. Docket No. 1:16-cv-21368-KMW



RON GOINS,

                                                                Plaintiff-Appellant

                                   versus

CARNIVAL CORPORATION,
a Panamanian Corporation
d.b.a. Carnival Cruise Line,

                                                                        Defendant,

ROYAL CARIBBEAN CRUISES LTD.,

                                                             Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (December 18, 2018)
               Case: 17-13751     Date Filed: 12/18/2018   Page: 2 of 2


Before JORDAN, GRANT and HULL, Circuit Judges.

PER CURIAM:

        In this maritime personal injury action, plaintiff Ron Goins appeals the July

20, 2017 final judgment entered in favor of defendant Royal Caribbean Cruises Ltd.

(“Royal Caribbean”) on his negligence claims. Specifically, in this action, plaintiff

Goins claimed that defendant Royal Caribbean is liable for the injuries he suffered

when he tripped and fell during a cruise ship game. After thorough discovery and a

four-day trial, the jury returned a verdict in favor of defendant Royal Caribbean.

Given the parties’ familiarity with the facts of this case, we need not recount them

here.

        In this appeal, plaintiff Goins raises a host of issues and arguments. Among

other things, he challenges the district court’s pretrial rulings that he alleges

improperly narrowed the negligence case he was allowed to present to the jury. After

review of the entire record and with the benefit of oral argument, we conclude that

plaintiff Goins has not shown any reversible error, and we affirm the July 20, 2017

final judgment in favor of the defendant Royal Caribbean.

        AFFIRMED.




                                          2